Title: From Thomas Jefferson to Thomas Sumter, Sr., 19 December 1805
From: Jefferson, Thomas
To: Sumter, Thomas, Sr.


                  
                     Dec. 19. 05.
                  
                  Th: Jefferson presents his friendly salutations to Genl. Sumpter and informs him it has become an indispensible duty to remove mr Symonds the Collector of Charleston. would Genl. Sumpter be so good as to converse on the subject of a proper successor with Messrs. Marion Williams & Gaillard, who are supposed to be from that quarter, and to communicate to Th:J. his & their opinions on the subject.
               